FILED
                                                                           JUN 29 2011
                              NOT FOR PUBLICATION
                                                                       MOLLY C. DWYER, CLERK
                                                                        U .S. C O U R T OF APPE ALS

                     UNITED STATES COURT OF APPEALS

                              FOR THE NINTH CIRCUIT



BOY FRANCY TENDEAN, a.k.a. Boy                   No. 08-73161
Francy Tedean; et al.,
                                                 Agency Nos.      A095-629-951
               Petitioners,                                       A097-105-271
                                                                  A097-105-272
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Boy Francy Tendean and his family, natives and citizens of Indonesia,

petition for review of the Board of Immigration Appeals’ order dismissing their

appeal from an immigration judge’s decision denying their application for asylum,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, Wakkary v. Holder, 558 F.3d 1049, 1056

(9th Cir. 2009), and we deny the petition for review.

       Petitioners do not challenge the agency’s determinations that their asylum

application was untimely, that they did not meet their burden of establishing past

persecution, and that they are ineligible for CAT relief. See Martinez-Serrano v.

INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and

argued in a party’s opening brief are waived).

       Substantial evidence supports the agency’s finding that petitioners have not

established a clear probability of persecution. See Wakkary, 558 F.3d at 1066 (“An

applicant for withholding of removal will need to adduce a considerably larger

quantum of individualized-risk evidence.”). Further, the record does not compel

the conclusion that there is a pattern or practice of persecution against Christians in

Indonesia. See id. at 1060-62. Accordingly, petitioners’ withholding of removal

claim fails.

       PETITION FOR REVIEW DENIED.




                                           2                                    08-73161